337 S.W.3d 732 (2011)
Prince VAMBOI, Employee/Respondent,
v.
DEGEL FENDER WORKS, INC., Employer/Appellant, and
Division of Employment Security, Respondent.
No. ED 95105.
Missouri Court of Appeals, Eastern District, Division Three.
March 22, 2011.
Prince Vamboi, St. Louis, MO, pro se.
Kristen N. James, Clayton, MO, For Employer/Appellant.
Larry R. Ruhmann, Jefferson City, MO, For Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Degel Fender Works, Inc., appeals from the Labor and Industrial Relations Commission's (Commission) decision finding Prince Vamboi was not disqualified from unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).